

116 HRES 599 IH: Expressing support of independence and further development of the strategic partnership between the United States and Uzbekistan.
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 599IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Kelly of Mississippi (for himself and Mr. Gonzalez of Texas) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing support of independence and further development of the strategic partnership between the
			 United States and Uzbekistan.
	
 Whereas the people of Uzbekistan are celebrating September 1, 1991, the 28th anniversary of the independence of Uzbekistan from the Soviet Union;
 Whereas the principles of the Declaration on the Strategic Partnership and Cooperation Framework between the United States and the Republic of Uzbekistan of July 2002 reaffirmed Uzbekistan’s commitment to further intensify the democratic transition of its society politically and economically;
 Whereas Uzbekistan’s ongoing regional initiatives aimed at strengthening stability and economic cooperation in Central Asia contribute greatly to the stability of the region;
 Whereas President Shavkat Mirziyoyev’s Five Year Strategy of Action promotes good governance, judicial reform and rule of law, economic liberalization, social development, and an open and constructive foreign policy;
 Whereas the historic first visit of President Mirziyoyev of Uzbekistan to the United States in May 2018 launched a new era of strategic partnership between the United States and Uzbekistan;
 Whereas during the visit of President Mirziyoyev to the United States business deals valued at more than $4,800,000,000 were signed followed by contracts valued at more than $2,500,000,000 at the bilateral business forum in Tashkent in October 2018, and the first-ever Department of Commerce-led Certified Trade Mission to Uzbekistan in June 2019;
 Whereas the creation of the Congressional Uzbekistan Caucus in the House of Representatives has led to unprecedented levels of dialogue between American and Uzbek political leadership;
 Whereas support provided to the United States by the Government of Uzbekistan in the aftermath of the September 11, 2001, attacks on the United States was crucial to the expulsion of al-Qaida from Afghanistan;
 Whereas the deepening of ties between the State of Mississippi and Uzbekistan through the National Guard’s State Partnership Program has led to increased levels of military cooperation; and
 Whereas the eagerness of Uzbekistan to strengthen bilateral cooperation with the United States, share burdens, and address regional issues, including stability in Afghanistan, has fostered an environment of political and economic cooperation: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the enduring commitment of the United States to the independence, territorial integrity, and sovereignty of Uzbekistan;
 (2)recognizes Uzbekistan’s tremendous progress on important political, economic, and social reforms under the leadership of President Mirziyoyev;
 (3)resolves to strengthen the bilateral relationship between the United States and Uzbekistan with a new dialogue to reinvigorate, building on a broad range of mutual priorities;
 (4)applauds the efforts of the Government of Uzbekistan to strengthen cooperative dialogue, opening new possibilities for intraregional commerce and cooperative approaches to all challenges in Central Asia including by means of the Central Asia: Shared Past and a Common Future, Cooperation for Sustainable Development and Mutual Prosperity conference, which took place in Samarkand on November 10–11, 2017, and the Central Asian Connectivity: Challenges and New Opportunities conference, held in Tashkent on February 19–20, 2019;
 (5)welcomes the ambitious reform program of President Mirziyoyev aimed at a dramatic improvement of the human rights situation in Uzbekistan, advancing anticorruption measures and greater transparency in the judicial system, strengthening accountability of public servants, providing freedom of expression and press, ending systematic forced and child labor, eliminating trafficking in persons, and ensuring religious freedom;
 (6)supports deeper economic cooperation between the United States and Uzbekistan that will increase trade and create new business opportunities in the fields of agriculture, energy, financial services, chemical, tourism, textile, health, and digital innovation;
 (7)commends the launch of the first American university in Uzbekistan, the Webster University Center in Tashkent, and accreditation of the American Councils for International Education in Uzbekistan, and encourages further broadening of educational cooperation between the two countries, including through fostering academic and research partnerships between United States and Uzbekistan universities and expanding English language training and STEM programs in public education in Uzbekistan;
 (8)underscores important dialogue between the United States and Uzbekistan in multilateral cooperation formats in Central Asia, including the C5+1 regional format;
 (9)underlines the emerging role of Uzbekistan as an economic leader in Central Asia as demonstrated by hosting the Central Asia Trade Forum and the United States-Central Asia Trade and Investment Framework Agreement (TIFA); and
 (10)emphasizes the efforts of the Government of Uzbekistan to assume the burden of promoting the peace process, and social and economic development in Afghanistan by means of assistance to the Afghan-led peace and reconciliation process, support of the railway and electricity infrastructure development in Afghanistan, educating Afghan youth, partnering with the United States to address drug production and trafficking and weapons smuggling.
			